Exhibit 10.1
Separation and Release Agreement
     This Separation and Release Agreement (this “Agreement”) is made effective
as of the 21st day of November, 2008 (the “Agreement Date”), by and between
First Industrial Realty Trust, Inc., a Maryland corporation (the “Company”), and
David P. Draft (the “Executive”).
     Whereas, Executive currently serves as Executive Vice President-Operations
of the Company pursuant to an employment agreement by and between the Company
and Executive dated March 25, 2002 (the “Employment Agreement); and
     Whereas, Executive has advised the Company of his intention to resign all
positions with the Company effective as of the close of business on the
Agreement Date, and the Company’s Board of Directors has accepted such
resignation.
     Now, therefore, in consideration of the mutual covenants herein contained,
and upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
     Section 1. Termination of Employment and Employment Agreement. Except as
otherwise specifically set forth herein, the Employment Agreement and
Executive’s employment with the Company shall terminate effective as of the
close of business on the Agreement Date. Executive acknowledges that he has
resigned from any and all officerships, directorships, committee memberships and
all other elected or appointed positions, of any nature, that Executive held
immediately prior to the Agreement Date with the Company and/or any of its
affiliates, all effective as of the close of business on the Agreement Date.
     Section 2. Severance Payments. In consideration for the promises made in
this Agreement, the Company agrees to pay, or provide to, Executive the
following (collectively, the “Severance Benefits”):
          (a) Within thirty (30) days of the Effective Date (as defined in
Section 10), a single lump sum in an amount equal to $1,417,061.
          (b) The Company shall continue, for Executive and his family, health
insurance coverage, so as to provide a scope of coverage comparable to that
which was in effect as of the Agreement Date, for a period of three (3) years
following the Agreement Date or, if earlier, until such time as substitute
health insurance coverage with comparable benefits is available to Executive at
a cost comparable to that borne by Executive under the Company’s policy, by
virtue of other employment or family members’ insurance benefits secured or made
available after termination. Executive shall be obligated to inform the Company
of any such comparable coverage within five (5) business days of becoming
covered by such comparable coverage.
          (c) Within five (5) days of the Effective Date, the Company shall
reimburse Executive for any business expenses that are payable under the
Company’s normal expense reimbursement policies and practices that were incurred
by the Executive prior to the Agreement Date. Notwithstanding the foregoing, the
Executive shall have until December 31, 2008 to

 



--------------------------------------------------------------------------------



 



submit any business expenses associated with services provided on behalf of the
Company in connection with his foreign assignment and such expenses shall be
reimbursed within ten (10) business days of such submission.
          (d) The parties acknowledge and agree that the amount set forth in
subparagraph (a) above includes all accrued but unused paid-vacation through the
Agreement Date.
          (e) Executive acknowledges and agrees that all payments made, and
benefits provided, pursuant to this Agreement shall be subject to all applicable
tax withholding and reporting requirements.
          (f) Executive acknowledges and agrees that all payments made, and
benefits provided, pursuant to this Agreement are in consideration for
Executive’s promises contained in this Agreement, and that such payments and
benefits under the terms of the Employment Agreement would not be payable absent
execution of this Agreement. Executive further acknowledges and agrees that the
payments and benefits described in this Agreement are conditioned upon the
execution and non-revocation of the Release described in Section 10. If
Executive revokes this Agreement on or before the Effective Date, no payment or
benefit described herein (except as provided in Section 2(c)) shall be due to
Executive.
     Section 3. Code Section 409A. Executive acknowledges and agrees that he
shall be solely responsible for any additional taxes, penalty or interest that
may be imposed by Section 409A of the Code on any such payments and or benefits
if any such tax, penalty or interest is imposed by the Internal Revenue Service.
     Section 4. Termination of Benefits. Executive’s continued participation in
all compensation and other benefit plans will cease as of the Agreement Date;
provided that nothing contained herein shall limit or otherwise impair
Executive’s right to receive pension, welfare or similar benefit payments which
are vested as of the Agreement Date under any applicable tax-qualified pension
plan, welfare benefit plan or other tax-qualified or non-qualified benefit
plans, pursuant and subject to the terms and conditions of the applicable plan.
     Section 5. Equity Awards.
          (a) Executive’s options, other than options that may by their terms
vest upon or be subject to the attainment of any individual or company-wide
performance criteria (e.g., and without limitation, Consolidated Incentive
Program options), outstanding under the First Industrial Realty Trust, Inc. 1994
Stock Incentive Plan, the First Industrial Realty Trust, Inc. 1997 Stock
Incentive Plan, the First Industrial Realty Trust, Inc. 2001 Stock Incentive
Plan and any similar plan subsequently adopted by the Company (collectively
referred to herein as the “SIP Options”), and awards outstanding under the First
Industrial Realty Trust, Inc. Deferred Income Plan (“DIP Awards”), shall be
fully vested effective as of the Agreement Date.
          (b) All unexpired transfer and encumbrance restrictions otherwise
applicable to any restricted stock owned by the Executive, shall be released and
eliminated effective as of the Agreement Date.

2



--------------------------------------------------------------------------------



 



          (c) Executive shall be permitted to exercise any SIP Options until the
earlier of i) eighteen (18) months following the Agreement Date or ii) the
original expiration pursuant to the award agreement under which such SIP Options
were originally granted..
     Section 6. Change in Control. In the event the termination of Executive’s
employment is determined to be a Change in Control Termination, as defined in
Section 3(h)(ii) of the Employment Agreement, and it is determined, in the
opinion of the Employer’s independent accountants, in consultation, if
necessary, with the Employer’s independent legal counsel, that the Severance
Benefits, either separately or in conjunction with any other payments, benefits
and entitlements received by the Executive in respect of the Change in Control
Termination under any other plan or agreement under which the Executive
participates or to which he is a party, would constitute an “Excess Parachute
Payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and thereby be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then in such event the Employer
shall pay to the Executive a “grossing-up” amount equal to the amount of such
Excise Tax, plus all federal and state income or other taxes with respect to the
payment of the amount of such Excise Tax, including all such taxes with respect
to any such grossing-up amount. Such grossing-up payment shall be made with or
following the payment under to this Agreement which constitutes an Excess
Parachute Payment, but in no event later than the end of the year following the
year in which Employee remits the related taxes to the Internal Revenue Service.
If, at a later date, the Internal Revenue Service assesses a deficiency against
the Executive for the Excise Tax which is greater than that which was determined
at the time such amounts were paid, then the Employer shall pay to the Executive
the amount of such unreimbursed Excise Tax plus any interest, penalties and
reasonable professional fees or expenses incurred by the Executive as a result
of such assessment, including all such taxes with respect to any such additional
amount. Such deficiency payment shall be made no later than the end of the year
following the year in which Executive remits the payment to the Internal Revenue
Service in satisfaction of the deficiency, or if no payment is remitted, the end
of the year following the year in which the audit is completed or there is a
final and nonappealable settlement or other resolution. The highest marginal tax
rate applicable to individuals at the time of the payment of such amounts will
be used for purposes of determining the federal and state income and other taxes
with respect thereto. Employer shall withhold from any amounts paid under this
Agreement the amount of any Excise Tax or other federal, state or local taxes
then required to be withheld. Computations of the amount of any grossing-up
supplemental compensation paid under this subparagraph shall be conclusively
made by the Employer’s independent accountants, in consultation, if necessary,
with the Employer’s independent legal counsel. If, after the Executive receives
any gross-up payments or other amount pursuant to this Section 6, the Executive
receives any refund with respect to the Excise Tax, the Executive shall promptly
pay the Employer the amount of such refund within ten (10) days of receipt by
the Executive.
     Section 7. Confidentiality. Executive acknowledges that, during the course
of his employment, he has produced, received and had access to, various
materials, records, data, trade secrets and information not generally available
to the public, specifically including any information concerning projects in the
Pipeline, as defined below (collectively, “Confidential Information”) regarding
the Company and its subsidiaries and affiliates. Accordingly, for the one
(1) year period immediately subsequent to the Agreement Date, Executive shall
hold in

3



--------------------------------------------------------------------------------



 



confidence and shall not directly or indirectly for his own benefit or for the
benefit of any other person or entity, for economic gain or otherwise, disclose,
use, copy or make lists of any such Confidential Information, except to the
extent that (a) such information is or thereafter becomes lawfully available
from public sources; or (b) such disclosure is authorized in writing by the
Company; or (c) such disclosure is determined by court order or official
governmental ruling to be required by law or by any competent administrative
agency or judicial authority. All records, files, documents, computer diskettes,
computer programs and other computer-generated material, as well as all other
materials or copies thereof relating to the Company’s business, which Executive
prepared or used, shall be and remain the sole property of the Company and shall
be promptly returned to the Company prior to the Effective Date.
     Section 8. Restrictive Covenants.
          (a) Executive hereby agrees, except with the express prior written
discretionary consent of the Company, that for a period of one (1) year after
the Agreement Date (the “Restrictive Period”), he will not directly or
indirectly in any manner compete with the business of the Company, including,
but not by way of limitation, by directly or indirectly owning, managing,
operating, controlling, financing, or by directly or indirectly serving as an
employee, officer or director of or consultant to, or by soliciting or inducing,
or attempting to solicit or induce, any employee or agent of Company to
terminate employment with Company and become employed by the following:
               (i) Any company listed (during the year immediately preceding the
Agreement Date) as an industrial or mixed office/industrial (but not pure
office) REIT or Real Estate Operating Company as provided in the NAREIT Chart
Book, dated January 2008 (a “Peer Group Member”); or
               (ii) any person, firm, partnership, corporation, trust or other
entity (including, but not limited to, Peer Group Members) which, as a material
component of its business (other than for its own use as an owner or user),
invests in industrial warehouse facilities and properties similar to the
Company’s investments and holdings: (1) in any geographic market or territory in
which the Company owns properties or has an office either as of the Agreement
Date; or (2) in any market in which an acquisition or other investment by the
Company or any affiliate of the Company is pending as of the date of
termination, as conclusively evidenced by the existence of a Request for
Proposal or an executed Agreement of Purchase and Sale, Contribution (or Merger)
Agreement or Letter of Intent, Confidentiality Agreement, Due Diligence
Agreement, Pursuit Cost Agreement, Partnership or Joint Venture Agreement, or by
a Post Acceptance Conference Call (PACC) memorandum or Investment Committee
(IC) approval in existence as of the Agreement Date.
          (b) In addition, during the Restrictive Period, the Executive shall
not act as a principal, investor or broker/intermediary, or serve as an
employee, officer, advisor or consultant, to any person or entity, in connection
with or concerning any investment opportunity of the Company that is in the
“Pipeline” (as defined below) as of the Agreement Date. Within ten (10) business
days after the Agreement Date, the CEO shall deliver to the Executive a written
statement of the investment opportunities in the Pipeline as of the Agreement
Date (the “Pipeline Statement”) (as reflected on Exhibit A to this Agreement),
and the Executive shall then review

4



--------------------------------------------------------------------------------



 



the Pipeline Statement for accuracy and completeness, to the best of his
knowledge, and advise the CEO of any corrections required to the Pipeline
Statement. The Executive’s receipt of any Severance Amount under Sections 3(a)
and (b) shall be conditioned on his either acknowledging, in writing, the
accuracy and completeness of the Pipeline Statement, or advising the CEO, in
writing, of any corrections or revisions required to the Pipeline Statement in
order to make it accurate and complete, to the best of the Executive’s
knowledge. The restrictions concerning any one individual investment opportunity
in the Pipeline shall continue until the first to occur of (i) expiration of the
Restrictive Period; or (ii) the Executive’s receipt from the Company of written
notice that the Company has abandoned such investment opportunity, such notice
not to affect the restrictions on all other investment opportunities contained
in the Pipeline Statement during the remainder of the Restrictive Period. An
investment opportunity shall be considered in the “Pipeline” if, as of the
Agreement Date, the investment opportunity is pending (for example, is the
subject of a letter of intent) or proposed (for example, has been presented to,
or been bid on by, the Company in writing or otherwise) or under consideration
by the Company, whether at the PACC, IC, staff level(s) or otherwise, and
relates to any of the following potential forms of transaction: (A) an
acquisition for cash; (B) an UPREIT transaction; (C) a transaction under the
“First Exchange” program; (D) a development project or venture; (E) a joint
venture partnership or other cooperative relationship, whether through a
DOWNREIT relationship or otherwise; (F) an “Opportunity Fund” or other private
investment in or co-investment with the Company; (G) any debt placement
opportunity by or in Company; (H) any service or other fee-generating
opportunity by the Company; or (I) any other investment by the Company or an
affiliate of the Company, in or with any party or by any party in the Company or
an affiliate of the Company.
          (c) The restrictions contained in Section 8(a) and Section 8(b) above
are collectively referred to as the “Restrictive Covenants.” If Executive
violates the Restrictive Covenants and the Company brings legal action for
injunctive or other relief, the Company shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of the Restrictive Covenants. Accordingly, the Restrictive Covenants shall be
deemed to have the duration specified in Section 8(a) or, as applicable,
Section 8(b), computed from the date the relief is granted, but reduced by the
time between the period when the Restrictive Period began to run and the date of
the first violation of the Restrictive Covenants by Executive. In the event that
a successor of the Company assumes and agrees to perform this Agreement or
otherwise acquires the Company, the Restrictive Covenants shall continue to
apply only to the primary markets of the Company as they existed immediately
before such assumption or acquisition, and shall not apply to any of the
successor’s other offices or markets. The foregoing Restrictive Covenants shall
not prohibit Executive from owning, directly or indirectly, capital stock or
similar securities that are listed on a securities exchange and that do not
represent more than five percent (5%) of the outstanding capital stock of any
corporation.

5



--------------------------------------------------------------------------------



 



          (d) Relief from Restrictive Covenants. In the event Executive shall
desire to engage in any activity that would violate the Restrictive Covenants,
but which he reasonably and in good faith believes would be immaterial to the
economic and proprietary interests of the Company or any of its affiliates, he
may, prior to (but not after) engaging in such activity, submit to the Company a
written request for relief from the Restrictive Covenants, which written request
shall set forth the scope of the proposed activity, the scope of the requested
relief and the basis upon which Executive believes such activity to be
immaterial to the interests of the Company. Within ten (10) business days after
receipt of Executive’s written request, and subject to the specific approval of
the Company, the Company shall advise Executive, in writing, as to whether the
requested relief shall be granted. The parties agree that such relief shall be
granted only if the Company reasonably determines that the reasonably
anticipated impact on the Company of the grant of such relief is in fact
immaterial to and fully compatible with the economic and proprietary interests
of the Company (and its separate regions, ventures, divisions, subsidiaries and
affiliates), it being specifically hereby understood and acknowledged by
Executive that a purportedly “minor” percentage impact on Company-wide revenues
or expenses of the Company shall not be deemed to be per se immaterial.
          (e) Remedies for Breach of Restrictive Covenant. Executive
acknowledges that the restrictions contained in Section 6 and Section 8 of this
Agreement are reasonable and necessary for the protection of the legitimate
proprietary business interests of the Company; that any violation of these
restrictions would cause substantial injury to the Company and such interests;
that the Company would not have entered into the Employment Agreement or this
Agreement with Executive without receiving the additional consideration offered
by Executive in binding himself to these restrictions; and that such
restrictions are a material inducement to the Company to enter into this
Agreement. In the event of any violation of these restrictions or statement of
intent by Executive to violate any of these restrictions, the Company shall
automatically be relieved of any and all further financial and other obligations
to Executive under this Agreement, in relation to the payment of a Severance
Benefits or otherwise, and shall be entitled to all rights, remedies or damages
available at law, in equity or otherwise under this Agreement; and, without
limitation, shall be entitled to temporary and preliminary injunctive relief,
granted by a court of competent jurisdiction, to prevent or restrain any such
violation by Executive and any and all persons directly or indirectly acting for
or with him, as the case may be, such injunctive relief to be available pending
the outcome of the arbitration process provided under Section 16 of this
Agreement, which arbitration process will entitle the arbitrator to determine
that permanent injunctive relief is to be granted to the Company, whereupon such
relief shall be granted by a court of competent jurisdiction, based on the
determination of the arbitrator.
     Section 9. Indemnification/Cooperation.
          (a) Throughout all applicable limitation periods, the Company shall
continue to provide Executive (including his heirs, personal representatives,
executors and administrators), with such coverage as shall be generally
available to senior officers of the Employer under the Employer’s then-current
directors’ and officers’ liability insurance policy, at the Company’s expense,
with respect to periods prior to and including the Agreement Date.

6



--------------------------------------------------------------------------------



 



          (b) In addition to the insurance coverage provided for in
Section 9(a), the Company shall defend, hold harmless and indemnify Executive
(and his heirs, executors and administrators) to the fullest extent permitted
under applicable law, and subject to each of the requirements, limitations and
specifications set forth in the Articles of Incorporation, Bylaws and other
organizational documents of the Company, against all expenses and liabilities
reasonably incurred by him in connection with or arising out of, any action,
suit or proceeding in which Executive may be involved by reason of his having
been an officer of the Company, such expenses and liabilities to include, but
not be limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements.
          (c) In the event Executive becomes a party, or is threatened to be
made a party, to any action, suit or proceeding for which the Company has agreed
to provide insurance coverage or indemnification under this Section 9, the
Company shall, to the full extent permitted under applicable law, and subject to
the each of the requirements, limitations and specifications set forth in the
Articles of Incorporation, Bylaws and other organizational documents of the
Company, advance all expenses (including the reasonable attorneys’ fees of the
attorneys selected by Company and reasonably approved by Executive for the
representation of Executive), judgments, fines and amounts paid in settlement
(collectively “Expenses”) incurred by Executive in connection with the
investigation, defense, settlement, or appeal of any threatened, pending or
completed action, suit or proceeding, subject to receipt by the Company of a
written undertaking from Executive covenanting: (i) to reimburse the Company for
the amount of all of the Expenses actually paid by the Company to or on behalf
of Executive in the event it shall be ultimately determined, by the court or the
arbitrator, as applicable to the case, that Executive is not entitled to
indemnification by the Company for such Expenses; and (ii) to assign to the
Company all rights of Executive to insurance proceeds, under any policy of
directors’ and officers’ liability insurance or otherwise, to the extent of the
amount of the Expenses actually paid by the Company to or on behalf of
Executive.
          (d) Executive agrees that he shall, to the extent reasonably requested
in writing, cooperate with and serve in any capacity requested by the Company in
any investigation and/or threatened or pending litigation (now or in the future)
in which the Company is a party, and regarding which Executive, by virtue of his
employment with the Company, has knowledge or information relevant to said
investigation or litigation, including but not limited to (i) meeting with
representatives of the Company to prepare for testimony and to provide truthful
information regarding his knowledge, (ii) acting as the Company’s
representative, and (iii) providing, in any jurisdiction in which the Company
requests, truthful information or testimony relevant to the investigation or
litigation. The Company agrees to pay Executive reasonable compensation and
reimburse Executive for reasonable expenses incurred in connection with such
cooperation.
     Section 10. Release of Claims. The obligation of the Company to provide
Executive the Severance Benefits are contingent upon (i) Executive executing and
delivering to the Company a mutual release of claims in the form attached to
this Agreement as Exhibit B (the “Release”), with such execution and delivery
occurring during the twenty-one (21) day period beginning on the Agreement Date,
and (ii) Executive not revoking the Release during the applicable seven (7)-day
revocation period. For purposes of this Agreement, “Effective Date” shall mean
the eighth (8th) day following the execution and delivery to the Company of the
Release; provided that Executive has not before such date revoked the Release.

7



--------------------------------------------------------------------------------



 



     Section 11. Mutual Non-Disparagement. The Company and Executive agree that,
at all times following the signing of this Agreement, they shall not engage in
any disparagement or vilification of the other, and shall refrain from making
any false, negative, critical or otherwise disparaging statements, implied or
expressed, concerning the other, including, but not limited to, management
style, methods of doing business, the quality of products and services, role in
the community, or treatment of employees. Executive acknowledges that the only
persons whose statements may be attributed to the Company for purposes of this
Agreement not to make disparaging statements shall be each member of the Board
of Directors of the Company and each of the Company’s senior executive officers.
The parties further agree to do nothing that would damage the other’s business
reputation or good will.
     Section 12. No Admissions. The Company denies that it or any of its
employees or agents has taken any improper action against Executive, and
Executive agrees that this Agreement shall not be admissible in any proceeding
as evidence of improper action by the Company or any of its employees or agents.
     Section 13. Confidentiality. Executive and the Company agree to keep the
existence and the terms of this Agreement confidential, except for Executive’s
immediate family members or their legal or tax advisors in connection with
services related hereto and except as may be required by the federal securities
laws or other applicable law or in connection with the preparation of tax
returns.
     Section 14. Non-Waiver. The Company’s waiver of a breach of this Agreement
by Executive shall not be construed or operate as a waiver of any subsequent
breach by Executive of the same or of any other provision of this Agreement.
     Section 15. Governing Law. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the internal laws of the
State of Illinois, without regard or reference to any principles of conflicts of
law of the State of Illinois or any other jurisdiction, except to the extent
that such internal laws are preempted by the laws of the United States.
     Section 16. Mediation and Arbitration. Except only as otherwise provided in
Section 8(e), each and every dispute, controversy and contested factual and
legal determination arising under or in connection with this Agreement or
Executive’s employment by the Company shall be committed to and be resolved
exclusively through the arbitration process, in an arbitration proceeding,
conducted by a single arbitrator sitting in Chicago, Illinois, in accordance
with the rules of the American Arbitration Association (the “AAA”) then in
effect. The arbitrator shall be selected by the parties from a list of eleven
(11) arbitrators provided by the AAA, provided that no arbitrator shall be
related to or affiliated with either of the parties. The arbitrator shall be
selected by the parties from that list. No later than ten (10) days after the
list of proposed arbitrators is received by the parties, the parties, or their
respective representatives, shall meet at a mutually convenient location in
Chicago, Illinois, or telephonically. At that meeting, the party who sought
arbitration shall eliminate one (1) proposed arbitrator and then the other party
shall eliminate one (1) proposed arbitrator. The parties shall continue to
alternatively eliminate names from the list of proposed arbitrators in this
manner until each party has eliminated five (5) proposed arbitrators. The
remaining arbitrator shall arbitrate the dispute.

8



--------------------------------------------------------------------------------



 



Each party shall submit, in writing, the specific requested action or decision
it wishes to take, or make, with respect to the matter in dispute (“Proposed
Solution”), and the arbitrator shall be obligated to choose one (1) party’s
specific Proposed Solution, without being permitted to effectuate any compromise
or “new” position; provided, however, that the arbitrator shall be authorized to
award amounts not in dispute during the pendency of any dispute or controversy
arising under or in connection with this Agreement. The party whose Proposed
Solution is not selected shall bear the costs of all counsel, experts or other
representatives that are retained by both parties, together with all costs of
the arbitration proceeding, including, without limitation, the fees, costs and
expenses imposed or incurred by the arbitrator. If the arbitrator ultimately
chooses Executive’s Proposed Solution, then the Company shall pay interest (at
the a rate of eighteen percent (18%)), on the amount the arbitrator awards to
Executive (exclusive of attorneys’ fees and costs and expenses of the
arbitration), such interest to be calculated from the date the amount payable
under Executive’s Proposed Solution would have been paid under this Agreement,
but for the dispute, through the date payment is made. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction, including, if
applicable, entry of a permanent injunction under such Section 8(e) of this
Agreement.
     Section 17. Entire Agreement. This Agreement sets forth the entire
agreement of the parties with respect to the matters provided for herein, and
shall be final and binding as to all claims that have been or could have been
advanced on behalf of Executive pursuant to any claim arising out of or related
in any way to Executive’s employment with the Company and the termination of
that employment.
     Section 18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. Facsimile transmission of
any executed original document shall be deemed to be the same as the delivery of
the executed original.
     Section 19. Dispute Resolution. Each and every dispute, controversy and
contested factual and legal determination arising under or in connection with
this Agreement shall be committed to and be resolved in accordance with the
terms and conditions set forth in Section 16 of this Agreement.
     Section 20. Miscellaneous. The headings used in this Agreement are for
convenience only, shall not be deemed to constitute a part hereof, and shall not
be deemed to limit, characterize or in any way affect the construction or
enforcement of the provisions of this Agreement. Wherever from the context that
it appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural and the pronouns stated in either the
masculine, feminine or the neuter gender shall include the masculine, feminine
and neuter, and the words “include,” “includes” and “including” shall mean
“include, without limitation,” “includes, without limitation” and “including,
without limitation,” respectively. The subject matter and language of this
Agreement have been the subject of negotiations between the parties and their
respective counsel, and this Agreement has been jointly prepared by their
respective counsel. Accordingly, this Agreement shall not be construed against
either party on the basis that this Agreement was drafted by such party or its
counsel. This Agreement shall be binding upon and inure to the benefit of
Executive and Executive’s heirs and personal representatives and the Company and
its successors, representatives and assigns.

9



--------------------------------------------------------------------------------



 



(Signature page follows)

10



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Agreement has been duly executed as of the dates
set forth below.

             
First Industrial Realty Trust, Inc.
           
 
           
/s/ W. Ed Tyler
 
By: W. Ed Tyler
      Date: November 25, 2008    
Title: President and Chief Executive Officer
           
 
           
/s/ David P. Draft
 
David P. Draft
      Date: November 25, 2008    

11



--------------------------------------------------------------------------------



 



Exhibit A
Section 7(b) – Pipeline Statement:
AVRO, LLC
Circuit City Stores Inc.
Pure Fishing, Inc.
Quad/Graphics Inc.
Rust-Oleum Corp.
Tricon Industries, Inc.
Uponor Corp.
Vi-Jon, Inc.
Affiliated Foods. Inc.
Arm & Hammer
BNSF Railway Co.
Cracker Barrel
Delphi Auto Systems, Corp.
DJ Orthopedics, Inc.
Greenheck Fan Corp.
Kuehne + Nagel International AG
Masimo Corp.
Penske Logistics LLC
Pick-Your-Part Auto Wrecking
The Goodyear Tire & Rubber Co.
TriMas Corp.
Union Pacific Corp.
Yellow Roadway Enterprise Services

B-1



--------------------------------------------------------------------------------



 



Exhibit B
Mutual General Release of All Claims
     Whereas, David P. Draft (“Executive”) and First Industrial Realty Trust,
Inc., a Maryland corporation (the “Company”), have entered into a Separation and
Release Agreement, effective November 21, 2008 (the “Separation Agreement”),
which requires the Executive to execute this Mutual General Release of All
Claims (the “Mutual Release”):
     Now, therefore, in consideration for payments and benefits provided by the
Company as set forth in the Separation Agreement, the sufficiency of which is
hereby acknowledged by Executive, and in consideration of the obligations of
Executive under the Separation Agreement, the sufficiency of which is hereby
acknowledged by the Company, Executive and the Company hereby agree as follows:
     1. For valuable consideration, the adequacy of which is hereby
acknowledged, Executive on behalf of himself and the other Executive Releasors
(as defined below) releases and forever discharges the Company and the other
Company Releasees (as defined below) from any and all Claims (as defined below)
which Executive now has or claims, or might hereafter have or claim, whether
known or unknown, suspected or unsuspected (or the other Executive Releasors may
have, to the extent that it is derived from a Claim which Executive may have),
against the Company Releasees based upon or arising out of any matter or thing
whatsoever, from the beginning of time to the date affixed beneath Executive’s
signature on this Mutual Release and shall include, without limitation, Claims
arising out of or related to Executive’s employment within the Company and the
termination thereof, the employment agreement between the Company and Executive
dated March 25, 2002 (the “Employment Agreement”) and Claims arising under (or
alleged to have arisen under) (a) The Age Discrimination in Employment Act of
1967, as amended; (b) Title VII of the Civil Rights Act of 1964, as amended;
(c) The Civil Rights Act of 1991; (d) Section 1981 through 1988 of Title 42 of
the United States Code, as amended; (e) the Employee Retirement Income Security
Act of 1974, as amended; (f) the Immigration Reform and Control Act of 1986, as
amended; (g) the Americans with Disabilities Act of 1990, as amended; (h) the
National Labor Relations Act, as amended; (i) the Occupational Safety and Health
Act of 1970 , as amended; (j) any state or local anti-discrimination law;
(k) any other local, state or federal law, regulation or ordinance; (l) any
public policy, contract, tort, or common law; or (m) any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in these matters.
Executive further releases any rights to recover damages or other personal
relief based on any claim or cause of action filed on Executive’s behalf in
court or any agency. Notwithstanding the above, Executive Releasors do not
release any claim duly filed pursuant to the group welfare and retirement plans
of the Company or a claim filed pursuant to any policy of liability insurance or
the Company’s by-laws and nothing herein precludes Executive Releasors from
enforcing rights under this Mutual Release or the Separation Agreement.
     2. For purposes of this Mutual Release, the terms set forth below shall
have the following meanings:

B-1



--------------------------------------------------------------------------------



 



          (a) The term “Claims” shall include any and all rights, claims,
demands, debts, dues, sums of money, accounts, attorneys’ fees, experts’ fees,
complaints, judgments, executions, actions and causes of action of any nature
whatsoever, cognizable at law or equity.
          (b) The term “Company Releasees” shall include the Company and its
affiliates and their current, former and future officers, directors, trustees,
members, employees, shareholders, partners, attorneys, agents, assigns and
administrators and fiduciaries under any employee benefit plan of the Company
and of any affiliate, and insurers, and their predecessors and successors.
          (c) The term “Executive Releasors” shall include Executive, and his
family, heirs, executors, representatives, agents, insurers, administrators,
successors, assigns, and any other person claiming through Executive.
     3. Executive acknowledges that: (a) Executive has read and understands this
Mutual Release in its entirety; (b) the payments and other benefits provided to
Executive under the Separation Agreement between Executive and the Company dated
November 21, 2008 exceed the nature and scope of that to which Executive would
otherwise have been entitled to receive from the Company; (c) Executive has been
advised in writing to consult with an attorney about this Mutual Release before
signing and has had ample opportunity to do so; (d) Executive has been given
twenty-one (21) days to consider this Mutual Release before signing;
(e) Executive has the right to revoke this Mutual Release in full within seven
(7) calendar days of signing it by providing written notice to the Company, and
that this Mutual Release shall not become effective until that seven-day
revocation period has expired; and (f) Executive enters into this Mutual Release
knowingly and voluntarily, without duress or reservation of any kind, and after
having given the matter full and careful consideration. Any revocation must be
in writing and delivered to the principal headquarters office of the Company,
Attention: Vice President — Legal, with a copy concurrently so delivered to
Barack Ferrazzano Kirschbaum & Nagelberg LLP, 200 West Madison Street,
Suite 3900, Chicago, Illinois 60606, to the joint attention of Howard A.
Nagelberg and Donald L. Norman, Jr. If sent by mail, any revocation must be
postmarked within the seven (7)-day period and sent by certified mail, return
receipt requested.
     4. The Company does hereby knowingly and voluntarily release and forever
discharge Executive from all Claims known or unknown, fixed or contingent, which
it ever had, now has, or may have, or which it hereafter can, shall, or may
have, from the beginning of time through the date on which it signs this Mutual
Release, including without limitation those arising out of or related to
Executive’s employment or separation from employment with the Company; provided
nothing herein precludes the Company from enforcing its rights under this Mutual
Release or the Separation Agreement; provided, further, that the Company does
not release or discharge any future claims against Executive arising out of any
acts or omissions of Executive (a) that as of the date of this Mutual Release
are known to Executive, which Executive fails to fully disclose to the Company,
and that have a material adverse future impact on the Company, or (b) that are
fraudulent, dishonest or unlawful.
(Signature page follows)

B-2



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Mutual Release has been duly executed as of the
dates set forth below.

             
First Industrial Realty Trust, Inc.
           
 
           
/s/ W. Ed Tyler
 
By: W. Ed Tyler
      Date: November 25, 2008    
Title: President and Chief Executive Officer
           
 
           
/s/ David P. Draft
 
David P. Draft
      Date: November 25, 2008    

B-3